IN THE SUPREME COURT OF THE STATE OF NEVADA


                SERENITY PROSPERITY,                                 No. 84907
                INDIVIDUALLY,
                                  Appellant,
                              vs.                                     r4   LED
                JAMIE COMBS, INDIVIDUALLY,
                                  Res s ondent.                        AUG Û Lt 2022
                                                                     ELIZA:3E 1 A. SP:OWN
                                                                         OF         " COURT

                                                                               CLE.RK




                                     ORDER DISMISSING APPEAL

                           This is a pro se appeal from a district court order dismissing
                appellant's amended complaint.     Eighth Judicial District Court, Clark

                County; Jerry A. Wiese, Judge.
                           Review of the notice of appeal and documents before this court
                reveals a jurisdictional defect.   It appears the notice of appeal was
                untimely filed.   Notice of entry of the challenged order was served on
                appellant's counsel on February 2, 2022. However, appellant did not file
                the notice of appeal in the district court until June 17, 2022, well after
                expiration of the 30-day appeal period.    See NRAP 4(a)(1).        This court

                lacks jurisdiction to consider an untimely notice of appeal.1           Healy v.

                Volkswagenwerk Aktienge.sellschaft, 103 Nev. 329, 741 P.2d 432 (1987) (an



                      lIt appears from the district court docket sheet that appellant moved
                the district court for an extension of time to file the notice of appeal.
                However, the district court lacks authority to extend the time to file a
                notice of appeal. Walker v. Scully, 99 Nev. 45, 46, 657 P.2d 94, 94 (1983).

SUPREME COURT
     OF
   NEVADA

                                                                           2
                untimely notice of appeal fails to vest jurisdiction in this court).
                Accordingly, this court lacks jurisdiction and
                              ORDERS this appeal DISMISSED.




                                                                  , J.
                                        Hardesty


                           R•14c.i--0                       Herndon
                Stiglich




                cc:   Hon. Jerry A. Wiese, District Judge
                      Serenity Prosperity
                      Dennett Winspear, LLP
                      Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                      2
rU 1947A